DETAILED ACTION
1.	Claims 1-7 are pending. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
3.	The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
A possible acceptable title could read: “CONTROL DEVICE, SYSTEM, AND PROGRAM TO PROVIDE NOTIFICATIONS FOR SERIES OF CONTINUOUS OPERATIONS”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control section configured to…”, and “a notification section configured to…” in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
5.	Claim 2 is objected to because of the following informalities: 
Claim 2 recites “the series of operations” in lines 5-6. To be clear and properly refer back the claim should recite “the series of continuous operations” as provided in claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 2, 5, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (WO 2018/110319 A1) and further in view of Tyler (US 2018/0335920 A1).

Note: the below citations of Ueno are with respect to the provided machine translation of WO 2018/110319 A1 provided with the IDS dated 8/13/2021. 

In regard to claim 1, Ueno discloses a control device comprising: 
a receiver configured to accept an operation on at least one operation section (Figs. 1B and 1C, Paragraph 0019, Paragraph 0023, Paragraph 0024, Paragraph 0034, and Paragraph 0035: operation surface, such as a touch pad, is provided as a tactile presentation device that accepts input through a detection target); 
and a control section configured to: control a notification section to perform notification matching a situation of a series of continuous operations accepted by the receiver; and change a mode of a progress notification based on completion or revocation of an operation (Figs, 1B and 1C, Paragraph 0015, Paragraph 0020, Paragraph 0022, Paragraph 0030, Paragraph 0034, Paragraph 0040, Paragraph 0041, Paragraph 0055, and Paragraph 0056: vibration and sound is output when the operation is operated including feedback of start (e.g. discretely increasing tactile stimulus), during, and end of operation (e.g. discretely attenuated tactile stimulus)).
While Ueno teaches change a mode of a progress notification based on completion or revocation of an operation, they fail to show the change a mode of a progress notification based on a borderline, wherein the borderline is a threshold regarding completion or revocation of an operation, as recited in the claims.  Tyler teaches notifications similar to that of Ueno.  In addition, Tyler further teaches  
an operation including a notification based on a borderline, wherein the borderline is a threshold regarding completion or revocation of the operation (Paragraph 0046 lines 25-28, Paragraph 0047 lines 1-11, and Paragraph 0397 lines 11-24: tactile output regarding reaching a threshold where an operation includes a threshold for completion or revocation of the operation).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Ueno and Tyler before him before the effective filing date of the claimed invention, to modify the change a mode of a progress notification based on completion or revocation of an operation taught by Ueno to include the operation including a notification based on a borderline, wherein the borderline is a threshold regarding completion or revocation of the operation of Tyler, in order to obtain change a mode of a progress notification based on a borderline, wherein the borderline is a threshold regarding completion or revocation of an operation.  It would have been advantageous for one to utilize such a combination as providing helpful feedback to user that reduces input errors and increases the efficiency of the user’s operation of the device, as suggested by Tyler (Paragraph 0046 lines 28-31) and provide a cue for the occurrence of an event of interest in a user interface, as further suggested by Tyler (Paragraph 0047 lines 1-3).  Further, the teachings of Ueno are not limited to any specific operation and therefore the operation, as taught by Tyler (e.g. Paragraph 00397 lines 11-24) would be obvious as a simple substitution as it would predictably result in a user operation on a touch sensitive input device.   

In regard to claim 2, Ueno discloses wherein the control section causes the notification section to perform at least one of start point notification that indicates an operation start of the series of continuous operations, the progress notification that indicates an operation progress situation of the series of continuous operations, and end point notification that indicates an operation end point of the series of operations (Figs, 1B and 1C, Paragraph 0015, Paragraph 0020, Paragraph 0022, Paragraph 0030, Paragraph 0034, Paragraph 0040, Paragraph 0041, Paragraph 0055, and Paragraph 0056: vibration and sound is output when the operation is operated including feedback of start, during, and end of operation).

In regard to claim 5, Ueno discloses wherein the control section causes the notification section to perform notification that uses at least one of vibration, sound, and light (Figs, 1B and 1C, Paragraph 0015, Paragraph 0020, Paragraph 0022, Paragraph 0030, Paragraph 0034, Paragraph 0040, Paragraph 0041, and Paragraph 0055: vibration and sound is output when the operation is operated including feedback of start, during, and end of operation).

	In regard to claim 6, Ueno discloses a system comprising: 
at least one operation section; a receiver configured to accept an operation on the operation section (Figs. 1B and 1C, Paragraph 0019, Paragraph 0023, Paragraph 0024, Paragraph 0034, and Paragraph 0035: operation surface, such as a touch pad, is provided as a tactile presentation device that accepts input through a detection target); 
a notification section configured to perform notification for a user who performs the operation; and a control section configured to: control the notification section to perform notification matching a situation of a series of continuous operations accepted by the receiver; and change a mode of a progress notification based on completion or revocation of an operation (Figs, 1B and 1C, Paragraph 0015, Paragraph 0020, Paragraph 0022, Paragraph 0030, Paragraph 0034, Paragraph 0040, Paragraph 0041, Paragraph 0055, and Paragraph 0056: vibration and sound is output when the operation is operated including feedback of start (e.g. discretely increasing tactile stimulus), during, and end of operation (e.g. discretely attenuated tactile stimulus)).
While Ueno teaches change a mode of a progress notification based on completion or revocation of an operation, they fail to show the change a mode of a progress notification based on a borderline, wherein the borderline is a threshold regarding completion or revocation of an operation, as recited in the claims.  Tyler teaches notifications similar to that of Ueno.  In addition, Tyler further teaches  
an operation including a notification based on a borderline, wherein the borderline is a threshold regarding completion or revocation of the operation (Paragraph 0046 lines 25-28, Paragraph 0047 lines 1-11, and Paragraph 0397 lines 11-24: tactile output regarding reaching a threshold where an operation includes a threshold for completion or revocation of the operation).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Ueno and Tyler before him before the effective filing date of the claimed invention, to modify the change a mode of a progress notification based on completion or revocation of an operation taught by Ueno to include the operation including a notification based on a borderline, wherein the borderline is a threshold regarding completion or revocation of the operation of Tyler, in order to obtain change a mode of a progress notification based on a borderline, wherein the borderline is a threshold regarding completion or revocation of an operation.  It would have been advantageous for one to utilize such a combination as providing helpful feedback to user that reduces input errors and increases the efficiency of the user’s operation of the device, as suggested by Tyler (Paragraph 0046 lines 28-31) and provide a cue for the occurrence of an event of interest in a user interface, as further suggested by Tyler (Paragraph 0047 lines 1-3).  Further, the teachings of Ueno are not limited to any specific operation and therefore the operation, as taught by Tyler (e.g. Paragraph 00397 lines 11-24) would be obvious as a simple substitution as it would predictably result in a user operation on a touch sensitive input device.

In regard to claim 7, medium claim 7 corresponds generally to device claim 1 and recites similar features in medium form and therefore is rejected under the same rationale.


7.	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (WO 2018/110319 A1), Tyler (US 2018/0335920 A1), and further in view of Roberts-Hoffman et al. (US 2017/0285843 A1) hereinafter referred to as RH.

In regard to claim 3, while Ueno teaches the operation section, the series of continuous operations, the notification section to perform at least one of the start point notification, the progress notification, and the end point notification according to a situation of the series of continuous operations accepted by the receiver (Figs, 1B and 1C, Paragraph 0015, Paragraph 0020, Paragraph 0022, Paragraph 0030, Paragraph 0034, Paragraph 0040, Paragraph 0041, and Paragraph 0055: vibration and sound is output when the operation is operated including feedback of start, during, and end of operation), they fail to show a trace operation as one of the series of continuous operations, the trace operation moving an operation object from a first rim in an operation area of the operation section to a second rim different from the first rim, as recited in the claims.  RH teaches an operation section and operation similar to that of Ueno.  In addition, RH further teaches  
a trace operation moving an operation object from a first rim in an operation area of the operation section to a second rim different from the first rim and providing haptic feedback during the operation (Paragraph 0030, Paragraph 0037, and Paragraph 0043 lines 2-7: finger moved from left end of swiping interface to right end of swiping interface).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Ueno and RH before him before the effective filing date of the claimed invention, to modify the operation section, the series of operations, the notification section to perform at least one of the start point notification, the progress notification, and the end point notification according to a situation of the series of continuous operations accepted by the receiver taught by Ueno to include the trace operation moving an operation object from a first rim in an operation area of the operation section to a second rim different from the first rim and providing haptic feedback during the operation of RH, in order to obtain a trace operation as one of the series of continuous operations, the trace operation moving an operation object from a first rim in an operation area of the operation section to a second rim different from the first rim, and the control section causes the notification section to perform at least one of the start point notification, the progress notification, and the end point notification according to a situation of the trace operation accepted by the receiver.  It would have been advantageous for one to utilize such a combination as enabling a user to provide input by swiping along one or more sensors, as suggested by RH (Paragraph 0021 lines 3-7) therefore providing functionality well-known and typically provided in the state of the art. That is, trace operations including swipe operations are well-known by those skilled in the art and are typically provided with touch based interfaces and therefore one skilled in the art would recognize that the touch based interface of Ueno would benefit from these types of operations.  

In regard to claim 4, while Ueno discloses a display area of a display section arranged separately from the operation section (Fig. 1A and Paragraph 0015) and the control section causes the notification section to perform at least one of the start point notification, the progress notification, and the end point notification based on an operation accepted by the receiver (Figs, 1B and 1C, Paragraph 0015, Paragraph 0020, Paragraph 0022, Paragraph 0030, Paragraph 0034, Paragraph 0040, Paragraph 0041, and Paragraph 0055: vibration and sound is output when the operation is operated including feedback of start, during, and end of operation), they fail to show a swipe operation as one of the trace operation, the swipe operation sliding a target image from one end toward an other end of a display area, as recited in the claims.  However, RH further discloses 
a swipe operation as one of a trace operation, the swipe operation sliding a target image from one end toward an other end of a display area and providing haptic feedback during the operation (Fig 9A-9C, Paragraph 0030, Paragraph 0037, and Paragraph 0051 lines 16-24: cursor image moves from one side to the other as the user performs a swipe operation). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Ueno, Tyler, and RH before him before the effective filing date of the claimed invention, to modify a display area of a display section arranged separately from the operation section and the control section causes the notification section to perform at least one of the start point notification, the progress notification, and the end point notification based on an operation accepted by the receiver taught by Ueno to include a swipe operation as one of a trace operation, the swipe operation sliding a target image from one end toward an other end of a display area and providing haptic feedback during the operation of RH, in order to obtain wherein the operation section accepts a swipe operation as one of the trace operation, the swipe operation sliding a target image from one end toward an other end of a display area of a display section arranged separately from the operation section, and the control section causes the notification section to perform at least one of the start point notification, the progress notification, and the end point notification based on the swipe operation accepted by the receiver.  It would have been advantageous for one to utilize such a combination as enabling a user to provide input by swiping along one or more sensors, as suggested by RH (Paragraph 0021 lines 3-7) therefore providing functionality well-known and typically provided in the state of the art. That is, trace operations including swipe operations are well-known by those skilled in the art and are typically provided with touch based interfaces and therefore one skilled in the art would recognize that the touch based interface of Ueno would benefit from these types of operations.  

Response to Arguments
8.	The amendments to the Title are not sufficient overcome the objection as the amended title is still not descriptive. Accordingly, the objection to the specification is maintained. A possible acceptable title could read: “CONTROL DEVICE, SYSTEM, AND PROGRAM TO PROVIDE NOTIFICATIONS FOR SERIES OF CONTINUOUS OPERATIONS”

9.	The amendments to the Abstract are sufficient to overcome the objections to the Abstract. Accordingly, the objection to the Abstract is withdrawn.

10.	The amendments to claim 2 are not sufficient to overcome the objection to claim 2, see above Objection to claim 2 for details regarding the outstanding issues.  Accordingly, the objection to claim 2 is maintained

11.	The amendments to claim 3 are sufficient to overcome the objection to claim 3. Accordingly, the objection to claim 3 is withdrawn. 

12.	The amendments to claim 4 are sufficient to overcome the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections of claim 4 as the identified subject matter has been deleted from the claim. Accordingly, the 35 U.S.C. 112 rejections of claim 4 is withdrawn.    

13.	The amendments to claims 1-6 are sufficient to overcome the 35 U.S.C. 112(b) rejections of claims 1-6 as the identified limitation has been amended in such a way to no longer invoke 35 U.S.C. 112(f).  Accordingly, the 35 U.S.C. 112(b) rejections of claims 1-6 are withdrawn.   

14.	The arguments with respect to the prior art rejections of the pending claims have been fully considered but are moot in view of the claim amendments and new grounds of rejections. 
It is argued that “As acknowledged by the Examiner during the interview of April 8, 2022, none of the cited references, either alone or in combination discloses or otherwise renders obvious the above-noted feature as now generally recited in claims 1 and 6-7 in the claimed combination”. The examiner respectfully disagrees.
During the interview, the examiner indicated that the cited prior art reference Tyler (US 2018/0335920 A1) discloses similar subject matter. The examiner never acknowledged during the interview that none of the cited references, either alone or in combination discloses or otherwise renders obvious the above-noted feature as now generally recited in claims 1 and 6-7 in the claimed combination.    




Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yokoyama (US 2020/0319711 A1), see at least Par. 0069. 
Jitkoff (US 2015/0169071 A1), see at least Par. 0073.
Anderssonreimer et al. (US 2013/0063383 A1), see at least Par. 0055. 

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

18.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173